Citation Nr: 1010852	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the left knee, to include claimed 
as secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim.

The Board observes that the rating decision on appeal 
reopened the Veteran's claim for service connection and 
denied it on the merits.  Nonetheless, to establish 
jurisdiction over the issue of service connection for 
degenerative arthritis of the left knee, the Board must first 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2009).  The Board must proceed in 
this fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of that proceeding has been associated with the Veteran's 
claims file.  


FINDINGS OF FACT

1.  The Veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  Evidence submitted subsequent to the July 2006 rating 
decision is new to the claims file, but does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision is final.  38 U.S.C.A. § 
7105 (1989); 38 C.F.R.          §§ 3.104, 20.302, 20.1103 
(2009).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for degenerative 
arthritis of the left knee is not reopened.             38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in April 2007, prior to the initial 
unfavorable AOJ decision issued in July 2007.

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for degenerative arthritis 
of the left knee.  The RO also explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A.             
§ 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's 
holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Furthermore, the April 2007 notification letter 
informed the Veteran as to the assignment of disability 
ratings and effective dates prior to the initial unfavorable 
AOJ decision.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

Furthermore, with respect to a new and material evidence 
claim, there are additional notification requirements.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  Id.  In this case, the 
April 2007 notification letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided.  

In sum, the Veteran has been provided VCAA notice in 
accordance with                    38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 with respect to nearly all pertinent 
provisions.  As such, the Board concludes that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  In this 
regard, the Veteran's service treatment records are 
associated with the claims file, as well as all relevant 
private and VA treatment records.  The Board recognizes that 
after the March 2009 hearing, the record was held open for 
the submission of additional private treatment records; 
however, no records have been received since that time nor is 
there any indication that the Veteran wanted VA to request 
any private records on his behalf.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991) (the duty to assist is not a one-way 
street).  The Veteran has also been afforded a VA examination 
in June 2007.  The Board recognizes the Veteran's 
representative's contentions regarding the adequacy of the 
examination; however, as the claim is not being reopened, the 
Board does not have jurisdiction to consider the claim or to 
order additional development.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed. Cir. 1996).  

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	New and Material Evidence

The Veteran seeks to reopen his previously denied claim of 
entitlement to service connection for degenerative arthritis, 
left knee, claimed as secondary to service-connected right 
knee disability.  

The Veteran's claim for service connection was first denied 
by a September 2003 rating decision.  The Veteran was 
notified of the decision including a letter regarding his 
appellate and procedural rights in September 2003.  The 
Veteran did not appeal the decision and the decision became 
final.  See 38 C.F.R. § 20.1103.  In August 2005, the Veteran 
filed a petition to reopen his claim of service connection.  
In the February 2006 rating decision, the RO denied the 
Veteran's claim for service connection on the basis that no 
new and material evidence has been received.  Subsequent to 
the February 2006 rating decision, the Veteran submitted 
additional medical evidence.  Because the evidence was 
submitted less than one year after he was notified of the 
information and evidence necessary to substantiate his claim 
and prior to the expiration of the period for filing an 
appeal, the RO was required to readjudicate the claim.  See 
38 C.F.R. §§ 20.201, 20.302.  The RO readjudicated the claim 
in the July 2006 rating decision and continued the denial of 
entitlement to service connection.  The Veteran was provided 
notification of his procedural and appellate rights and did 
not appeal.  Therefore, the decision is final.  38 C.F.R. 
§ 20.1103.  

The Veteran submitted an application to reopen his claim of 
service connection in March 2007.  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims made on or after August 29, 2001.  As the Veteran 
filed his claim after this date, the new version (cited 
below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a July 2007 rating decision, the RO 
reopened the Veteran's claim for service connection and 
denied the claim on its merits.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In the last final rating decision dated in July 2006, the RO 
reopened the Veteran's claim on the basis of new and material 
evidence, but denied the claim on the merits.  In the 
decision, the RO referenced the previous rating decision of 
February 2006, wherein it was noted that the VA examination 
report of December 2005 was given more probative weight than 
the other medical opinions of record.  The RO stated that the 
evidence continued to show that the Veteran's left knee 
condition was not related to the service-connected 
disability.  At the time of the July 2006 rating decision, 
the claims file included post-service VA treatment records, 
service treatment records, the December 2005 VA examination 
report, Dr. A.R.B.'s medical opinion, and Dr. A.J.W.'s 
medical opinion.  Specifically, Dr. A.J.W. stated that it was 
apparent that the Veteran's ongoing right knee pain and past 
injury was contributory to his left knee pain.  In the July 
2006 VA treatment record, the Veteran's VA physician, Dr. 
S.H., opined that after reviewing the Veteran's record, he 
came to the conclusion that due to favoring the right knee, 
the left knee had prematurely worn-out.  Dr. A.R.B. submitted 
a statement dated in April 2006 explaining that the Veteran 
had pretty advanced arthritis, and because of that right 
knee, he thinks that the Veteran aggravated his left knee to 
the point that he had a continued problem with left knee 
arthritis.  Lastly, the December 2005 VA examiner opined that 
there was no causal relationship between the two knee 
disorders.  

Based on the grounds stated for the denial of service 
connection for degenerative arthritis, left knee, in the July 
2006 rating decision, new and material evidence would consist 
of medical evidence linking such disability to his service-
connected right knee disability.  In this regard, additional 
evidence received since the July 2006 rating decision 
includes private treatment records, the June 2007 VA 
examination report, VA treatment records, and the Veteran's 
hearing testimony. 

First, the Board finds that the Veteran's hearing testimony, 
to the extent that he contends that his left knee is related 
to his right knee and that he has had knee pain for the last 
30 years, is essentially duplicative of the statements 
already included in the claims file and considered in the 
prior final rating decision.  Such contentions are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Accordingly, this is not new and material evidence.

Next, with respect to the VA treatment records, the Board 
finds that they are "new" in that they were not associated 
with the record during the last final denial of service 
connection in July 2006.  However, the Board finds that the 
VA treatment records are not "material."  Specifically, the 
Board notes that in the February 2007 VA treatment record, 
Dr. S.H. opined that after reviewing the Veteran's records, 
he came to the conclusion that due to favoring the right 
knee, the left knee had prematurely worn-out.  Nonetheless, 
as noted above, Dr. S.H. provided an identical opinion in the 
July 2006 VA treatment record which was considered in the 
July 2006 final rating decision.  As Dr. S.H.'s February 2007 
opinion is identical to the opinion considered in the last 
final denial, this opinion cannot be considered new and 
material to reopen the Veteran's claim.  In addition, the 
Board recognizes that the Veteran submitted a letter from Dr. 
A.R.B. dated in April 2006 in connection with the current 
appeal.  However, again, the record shows that the Veteran 
submitted the April 2006 letter prior to the last final 
rating decision in July 2006 and, therefore, the letter was 
considered by the RO at that time.  Consequently, Dr. 
A.R.B.'s opinion is not considered new and material evidence 
to reopen the claim.  

Finally, the Veteran was afforded a VA examination in June 
2007.  The examiner provided a diagnosis of degenerative 
arthritis, reviewed the claims file, and opined that he could 
not resolve the issue without resorting to speculation.  
Thus, while the examination report is "new" in that it was 
not considered in the prior final rating decision, the 
examination report is not "material."  The VA examiner 
could not provide an opinion and, therefore, the evidence 
does not raise a reasonable possibility of substantiating the 
Veteran's claim, i.e., it does not provide medical evidence 
relating the Veteran's current degenerative arthritis of the 
left knee to his service-connected right knee disability.  

In view of the foregoing, the Board finds that while some of 
the evidence received since the last prior denial of service 
connection was not previously submitted to agency decision 
makers, it does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  As such, new and material evidence 
has not been received pursuant to 38 C.F.R. § 3.156(a).  
Inasmuch as new and material evidence adequate to reopen the 
previously denied claim has not been received, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).  The claim is therefore denied.


ORDER

New and material evidence has not been submitted and the 
claim to reopen service connection for degenerative arthritis 
of the left knee claimed as secondary to service-connected 
right knee disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


